Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2007

Kyrnuchuk v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3081




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Kyrnuchuk v. Atty Gen USA" (2007). 2007 Decisions. Paper 629.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/629


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                    No. 06-3081
                                    __________

                             ROMAN KYRNUCHUK,
                                           Petitioner
                                     v.

               ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent.
                            __________

                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                                BIA No. A96-207-232
                         Immigration Judge: Henry S. Dogin
                                      __________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 on July 9, 2007

                  Before: RENDELL and AMBRO, Circuit Judges,
                          and SHAPIRO,* District Judge.

                               (Filed: August 2, 2007)
                                     __________

                            OPINION OF THE COURT
                                  __________

__________________

   * Honorable Norma L. Shapiro, Senior Judge of the United States District Court for
     the Eastern District of Pennsylvania, sitting by designation.
RENDELL, Circuit Judge.

       Roman Kyrnuchuk 1 petitions for review of the May 22, 2006 Order of the Bureau

of Immigration Appeals (“BIA”) affirming the previous denial by the Immigration Judge

(“IJ”) of Kyrnuchuk’s applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). Because the BIA’s opinion affirmed

some aspects of the IJ’s decision while adopting, though not thoroughly discussing,

others, “we must look to both decisions to satisfy our obligation . . . to review the

administrative decision meaningfully.” Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir.

2004). As explained below, we lack jurisdiction over Kyrnuchuk’s asylum claim.

However, we have jurisdiction over Kyrnuchuk’s claims for withholding and CAT

protection, pursuant to 8 U.S.C. § 1252. We will deny the petition for review.

                                              I.

       Kyrnuchuk is a native and citizen of Ukraine who entered the United States in the

Fall of 2002.2 On February 20, 2004, agents from the Department of Homeland Security

  1
    We note that three different spellings of Petitioner's name appear within the record:
“Kyrnuchuk,” “Kyrnichuk,” and “Kyrnychuk.” We use "Kyrnuchuk" in our opinion and
judgment, as it is the spelling associated with Petitioner's alien registration number and is
Petitioner's name as it appears in the Agency decisions on review.
  2
    While testifying before the IJ on December 1, 2004, Kyrnuchuk claimed that he
entered the United States via car from Mexico. However, at his February 23, 2005
hearing, Kyrnuchuk testified that he entered the United States on a flight that arrived in
New York. Given these ambiguities, as well as other questions about his passport and
visa, the IJ ultimately could not determine when, where or how Kyrnuchuk entered the
country. Nevertheless, Kyrnuchuk conceded before the IJ, and does not contest, that he
was and is present in the United States unlawfully.

                                              2
(“DHS”) served Kyrnuchuk with a Notice to Appear, charging him as an alien present in

the United States who had not been admitted or paroled and is subject to removal

pursuant to Immigration and Nationality Act (“INA”) § 212(a)(6)(A)(i). On February 23,

2005, after a series of false-starts, the IJ held removal proceedings. Kyrnuchuk conceded

that he was removable as charged, but sought asylum, withholding of removal and

protection under CAT.

       In support of his claims, Kyrnuchuk testified that, though he lived permanently in

Ukraine, he worked seasonally in Poland, at two and a half month intervals, for a

company that produced finished granite for use in the creation of monuments, fireplaces

and other large stone objects. Kyrnuchuk primarily worked as a polisher but also helped

to market the company’s products in Ukraine when he returned home. According to

Kyrnuchuk, he made nearly $600 per month and, therefore, would often return to Ukraine

with over $1000 in cash. Kyrnuchuk’s salary enabled him to buy a car and begin building

a home. As Kyrnuchuk put it, he was “making a lot more money than most people in

Ukraine, even people who had their own businesses.” Appx. at 191. Kyrnuchuk argued

that his success placed him “within [a] social class of . . . visibly wealthy Ukrainians” and

described a series of incidents in which he was targeted by organized crime and corrupt

local police for this reason. Appx. at 161.

       First, in December 2000, Kyrnuchuk said that, as he was pulling his car away from

the front of his apartment building, two men approached him in an unmarked vehicle.



                                              3
One was dressed in a police uniform and asked Kyrnuchuk to exit the vehicle and produce

his license and registration. Before he could do so, the second man, who was in plain

clothes, punched and kicked Kyrnuchuk. While Kyrnuchuk was lying on the ground, the

men stole his vehicle. Kyrnuchuk was able to get up, walk home and did not require

medical attention. Soon thereafter, Kyrnuchuk claims that he received a telephone call

demanding money in exchange for the return of his car. Kyrnuchuk immediately went to

the local police and met with an officer named Boiko, who simply advised Kyrnuchuk to

comply with the thieves’ demands.

       Apparently not happy about receiving this advice from a police officer, Kyrnuchuk

went to the local prosecutor and left a written statement about Officer Boiko’s

misconduct. Kyrnuchuk later received a telephone call from the police precinct

suggesting that he come back to the police station. Officer Boiko took Kyrnuchuk into

his office, handed him money, directed him to count it, and then, when Kyrnuchuk

handed the money back, told him that he could be arrested for attempted bribery. Boiko

locked up Kyrnuchuk for three to four hours, and then released him. That evening

Kyrnuchuk received a telephone call from the people who had taken his car and, sobered

by his experience with Boiko, met the individuals and paid them $2,000. The individuals,

all in plain clothes, told Kyrnuchuk that they added $500 to the “contribution” to give to

Officer Boiko and warned Kyrnuchuk to never again complain about the police.




                                             4
       Then, beginning in the Spring 2001, Kyrnuchuk testified that he received phone

calls on two occasions, both following trips to Poland, from the same group who had

demanded money for the return of his car. On both occasions, the individuals insisted

that Kyrnuchuk give them $500 and threatened to kill members of his family. Kyrnuchuk

complied.

       In February 2002, and again after returning from Poland, Kyrnuchuk testified that

he was walking home late one evening when three men, whom he could not recognize,

beat him and demanded money. The men said that they would direct the local tax

inspector to investigate Kyrnuchuk, and that they had friends who would make sure he

would be arrested if he did not pay. Kyrnuchuk alleged that, as a result of the beating, he

had “injuries on [his] body” and, specifically, a broken nose. Appx. at 138. Kyrnuchuk

submitted an affidavit from a doctor, which indicated that Kyrnuchuk had sustained head

injuries, including a concussion, and a broken nose.

       After the February 2002 incident, Kyrnuchuk testified that he did not again return

to Poland. However, the IJ questioned whether this was accurate. Particularly, the IJ

asked Kyrnuchuk about the discrepancy between the doctor’s affidavit, which stated that

Kyrnuchuk received medical treatment on February 2, 2002 in Ukraine, and his passport,

which showed that Kyrnuchuk had traveled to Poland on February 24, 2002, that is, after

Kyrnuchuk was allegedly beaten. Kyrnuchuk responded by explaining that the doctor

who had filled out the medical form must have inserted the incorrect date.



                                             5
       Finally, Kyrnuchuk alleged that, in Fall 2002, the same group of criminals

summoned him to a bus stop and demand that he ferry a package to Poland. It was this

request, Kyrnuchuk alleges, that finally compelled him to leave for the United States.

       The IJ denied Kyrnuchuk’s applications for asylum, withholding of removal and

protection under CAT and ordered him removed to Ukraine. With respect to

Kyrnuchuk’s asylum claim, the IJ denied Kyrnuchuk’s application after finding that he

did not file within one year of entering the United States, a fact that Kyrnuchuk’s counsel

acknowledged could not be overcome. With respect to withholding of removal, the IJ

rejected Kyrnuchuk’s argument that his status as a “visibly wealthy Ukrainian” placed

him within a “particular social group” and, therefore, found him ineligible for

withholding as a matter of law. See INA § 241(b)(3) (stating that “the Attorney General

may not remove an alien to a country if the Attorney General decides that the alien’s life

or freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion”). Finally, the

IJ found significant the inconsistencies between the doctor’s affidavit, the date on which

Kyrnuchuk alleged he was beaten (February 2, 2002), and the passport stamp reflecting

Kyrnuchuk’s February 24, 2002 travel to Poland. In the IJ’s view, these inconsistencies

called into question the authenticity of the doctor’s affidavit and, therefore, the veracity of

Kyrnuchuk’s claim that he had been beaten. Appx. at 66 (“But I believe he is not telling

me the truth and I think deliberately lying concerning the act of persecution which is the



                                              6
only act of persecution of violence in which he allegedly was harmed.”). For this reason,

the IJ held that Kyrnuchuk had not shown persecution, let alone torture, and denied his

CAT claim.

       On appeal, the BIA affirmed, holding that the IJ was correct in determining that

Kyrnuchuk’s economic status did not qualify as a “particular social group” and that

Kyrnuchuk had failed to show a likelihood of being tortured if returned to Ukraine.

       Kyrnuchuk timely appealed the BIA’s decision to us.

                                             II.

       Kyrnuchuk’s primary argument on appeal is that the BIA erred in affirming the

IJ’s determination that “visibly wealthy Ukranians” do not qualify as a “particular social

group” for purposes of asylum and withholding. However, Kyrnuchuk fails to mention

that the IJ denied his asylum claim after determining that it was not timely filed. As is

clear, we are without jurisdiction to review this determination. See 8 U.S.C. § 1158(a)(3);

Tarrawally v. Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003) (“We agree that the language of

8 U.S.C. § 1158(a)(3) clearly deprives us of jurisdiction to review an [IJ’s] determination

that an asylum petition was not filed within the one year limitation period, and that such

period was not tolled by extraordinary circumstances.”). Therefore, only Kyrnuchuk’s

withholding and CAT claims are before us.

       With respect to Kyrnuchuk’s withholding claim, the BIA agreed with the IJ that

“Ukranians who have been identified as relatively well to do and who might be targeted



                                             7
for extortion by racketeers and corrupt officials is too broad a category of individuals to

qualify as a ‘particular social group’ for purposes of determining whether the respondent

is likely to face persecution upon his return to Ukraine.” Appx. at 25. Kyrnuchuk

disagrees. Because this dispute implicates a question of law, our review is de novo.

However, “‘the BIA should be accorded Chevron deference as it gives ambiguous

statutory terms concrete meaning through a process of case-by-case adjudication.’”

Valansi v. Ashcroft, 278 F.3d 203, 208 (3d Cir. 2002) (quoting INS v. Aguirre-Aguirre,

526 U.S. 415, 425 (1999)). The statute at issue here, INA § 241(b)(3), contains an

ambiguous term, namely, “particular social group.” See Lukwago v. Ashcroft, 329 F.3d
157 (3d Cir. 2003) (“The contours of what constitutes a ‘particular social group’ are

difficult to discern. We have noted that the statutory language is not very instructive and

that, in its broadest literal sense, the phrase is almost completely open-ended.”) (citations

and internal quotations omitted). Therefore, the BIA’s interpretation is entitled to

deference so long as it is reasonable. See Aguirre-Aguirre, 526 U.S. 415, 424-25 (1999).

       In Fatin v. INS, 12 F.3d 1233 (3d Cir. 1993), we adopted the definition of

“particular social group” originally set forth by the BIA in Matter of Acosta, 19 I. & N.

Dec. 211 (1985), and determined that “[t]he shared characteristic [binding the ‘social

group’] might be an innate one such as sex, color, or kinship ties, or in some

circumstances it might be a shared past experience such as former military leadership or

land ownership. . . . However, whatever the common characteristic that defines the group,



                                              8
it must be one that the members of the group either cannot change, or should not be

required to change because it is fundamental to their individual identities or consciences.”

Fatin, 12 F.3d at 1239-40. Here, the characteristic identified by Kyrnuchuk’s alleged

persecutors was his possession of money and his possession of a vehicle. Though we

would not say that anyone should be “required” to divest themselves of their own hard-

earned money or possessions, we nevertheless cannot say that these characteristics are

“fundamental” to aliens’ “individual identities or consciences.” Indeed, were we to so

hold, we would essentially elevate any victim of theft or extortion to “membership within

a particular social group.” Clearly Congress did not intend such a result. More

importantly, the BIA has chosen not to adopt such an interpretation and we cannot say

that it was unreasonable in doing so. Therefore, the BIA did not err in finding that

Kyrnuchuk’s relative wealth did not place him within a “particular social group.”

       With respect to his CAT claim, the IJ denied relief after finding that the

inconsistencies in Kyrnuchuk’s story about the February 2002 beating severely

undermined his credibility and, therefore, the likelihood that Kyrnuchuk had actually

suffered severe abuse in the past. See Appx. at 69 (“[I]f he is going to lie to me about the

beating, I think there is a serious credibility issue as how dangerous and how serious his

problems are.”) “We must afford the IJ’s adverse credibility finding ‘substantial

deference so long as the findings are supported by sufficient cogent reasons.’” Butt v.

Gonzales, 429 F.3d 430, 434 (3d Cir. 2005) (quoting Reynoso-Lopez v. Ashcroft, 369 F.3d
9
275, 278 (3d Cir. 2004)). Here, the IJ’s findings are supported by cogent reasons, as he

clearly pointed to a significant inconsistency in Kyrnuchuk’ story. Therefore, there is

little to no evidence that Kyrnuchuk is “more likely than not” to be tortured upon removal

to Ukraine. See 8 C.F.R. § 1208.16(c) (“The burden of proof is on the applicant for

withholding under [CAT] to establish that it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.”).

       Finally, Kyrnuchuk’s inability to show any past instances of torture severely

undermines his ability to show that any such conduct is likely to occur in the future.

Indeed, the only evidence Kyrnuchuk offers to this effect, an affidavit by Professor

Louise Shelley, describes Ukraine as suffering from a high level of criminal activity and

corruption, but does not sufficiently establish that Kyrnuchuk is likely, in the future, to

suffer torture.3

                                             III.

       For these reasons, we will DENY the petition for review.




  3
    Kyrnuchuk also argues that the BIA erred in: (1) affirming the IJ’s denial of his
February 12, 2005 motion to continue; (2) affirming the IJ’s failure to make a record of
his decision not to have his expert testify; and (3) requiring him to comply with Matter of
Lozada, 19 I. & N. Dec. 637 (BIA 1988), for purposes of requesting a continuance based
on ineffectiveness of prior counsel. These arguments are rendered moot by our
determinations that Kyrnuchuk failed to establish membership within one of the protected
classes or eligibility for relief under CAT. Even if the BIA had done exactly as
Kyrnuchuk requested, our decision would be the same.

                                              10